DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 1, 17, 25, 2, 10, 18, 5, 13, 21, 29, 14, 22, 28, 7, 15, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lincoln et al. (US 20190158345 A1 using the PCT filing date of 12 May 2017 corresponding to PCT/SE2017/050489; hereinafter referred to as “Lincoln”).
Regarding Claim 9, Lincoln discloses a user equipment (UE) for wireless communication, comprising: 
a memory (¶374-388 & Fig. 17, Lincoln discloses a wireless device comprising computer readable storage medium 1025); and 
at least one processor coupled to the memory (¶374 & ¶377 & Fig. 17, Lincoln discloses a wireless device comprising processing circuitry 1021 coupled to the computer readable storage medium 1025 where the computer readable storage medium stores instructions for execution by the processing circuitry) and configured to: 
measure a beam energy from a serving base station (BS) during a first portion of a time interval (¶362 & Fig. 16 (1610), Lincoln disclose measuring, by the UE, a set of resources where each resource is one or more of a beam, timing, and/or frequency.  Examiner correlates the duration of time spend measuring the set of resources as “a first portion of a time interval”); 
¶363 & Fig. 16 (1620), Lincoln discloses determining, via an evaluation by the UE, of the measurement relative to a predetermined criterion.  ¶364, Lincoln further discloses that the predetermined criterion may be a received power level.  Examiner correlates the received power level of the beam being less than the predetermined criterion as a “determination that no beam is directed to the UE”) and without decoding a control channel (¶363 & Fig. 16 (1620), Lincoln discloses that demodulating and decoding information for one or more beams is optional and the determination that the received power level causes the UE to not decode/demodulation beam information); 
determine a lack of resource allocation in a prior time interval to the UE for the time interval (¶363 & Fig. 16 (1630), Lincoln discloses discontinuing demodulation/decoding of one or more beams after determining that the received power level of beams is below a predetermined threshold); and 
enter a sleep mode for a second portion of the time interval in response to the determination no beam is directed to the UE and the determination the lack of resource allocation in a prior time interval (¶363 & Fig. 16 (1630), Lincoln discloses deactivating, by the UE, of receiver circuitry in response to determining that the received power level of the one or more beams is below a predetermined threshold and in response to determining to discontinue demodulation/decoding of beam information).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 9.
¶374 & ¶377 & Fig. 17, Lincoln discloses a wireless device comprising processing circuitry 1021 coupled to the computer readable storage medium 1025 where the computer readable storage medium stores instructions for execution by the processing circuitry) to:
measure a beam energy from a serving base station (BS) during a first portion of a time interval (¶362 & Fig. 16 (1610), Lincoln disclose measuring, by the UE, a set of resources where each resource is one or more of a beam, timing, and/or frequency); 
determine no beam is directed to the UE based on the measuring (¶363 & Fig. 16 (1620), Lincoln discloses determining, via an evaluation by the UE, of the measurement relative to a predetermined criterion.  ¶364, Lincoln further discloses that the predetermined criterion may be a received power level.  Examiner correlates the received power level of the beam being less than the predetermined criterion as a “determination that no beam is directed to the UE”) and without decoding a control channel (¶363 & Fig. 16 (1620), Lincoln discloses that demodulating and decoding information for one or more beams is optional and the determination that the received power level causes the UE to not decode/demodulation beam information); 
determine a lack of resource allocation in a prior time interval to the UE for the time interval (¶363 & Fig. 16 (1630), Lincoln discloses discontinuing demodulation/decoding of one or more beams after determining that the received power level of beams is below a predetermined threshold); and 
¶363 & Fig. 16 (1630), Lincoln discloses deactivating, by the UE, of receiver circuitry in response to determining that the received power level of the one or more beams is below a predetermined threshold and in response to determining to discontinue demodulation/decoding of beam information. Examiner correlates deactivation of receiver circuitry as sleep mode).
Regarding Claim 2, Lincoln discloses the method of claim .
Lincoln further discloses the time interval is one of a subframe, a slot, or a mini-slot (¶122 & ¶125 & ¶158, Lincoln discloses that the minimum duration for transmission is a subframe where each symbol corresponds to a beam of candidate beams).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 5, Lincoln discloses the method of claim 1.
Lincoln further discloses determining no beam is direct to the UE comprises comparing the measured beam energy to a threshold (¶363 & Fig. 16 (1620), Lincoln discloses determining, via an evaluation by the UE, of the measurement relative to a predetermined criterion.  ¶364, Lincoln further discloses that the predetermined criterion may be a received power level.  Examiner correlates the received power level of the beam being less than the predetermined criterion as a “determination that no beam is directed to the UE”).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 5.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 5.

Regarding Claim 6, Lincoln discloses the method of claim 1.
Lincoln further discloses the sleep mode comprises selectively de- activating radio frequency (RF) components of the UE (¶363 & Fig. 16 (1630), Lincoln discloses deactivating, by the UE, of receiver circuitry).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 6.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 6.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 6.
Regarding Claim 7, Lincoln discloses the method of claim 1.
Lincoln further discloses entering a sleep mode is further based on a measurement of signal compared to a measurement of noise (¶363 & Fig. 16 (1630), Lincoln discloses deactivating, by the UE, of receiver circuitry in response to determining that the signal-to-noise ratio of the one or more beams is below a predetermined threshold.  ¶364, Lincoln discloses that the predetermined criterion may involve signal-to-noise ratio (SINR) which is a measure of noise).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12, 19-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln in view of Agiwal et al. (US 20170251518 A1; hereinafter referred to as “Agiwal”).
Regarding Claim 3, Lincoln discloses the method of claim 1.
However, Lincoln does not explicitly disclose the first portion comprises a set of symbols indicating control information.
Agiwal teaches the first portion comprises a set of symbols indicating control information (¶72, Agiwal discloses receiving, by the UE, of the PDCCH during the OnDuration Period).
Agiwal, ¶2).
Regarding Claim 4, Lincoln in view of Agiwal discloses the method of claim 3.
Agiwal further teaches the set of symbols is physical downlink control channel (¶72, Agiwal discloses receiving, by the UE, of the PDCCH during the OnDuration Period).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lincoln in view of Agiwal by requiring that t the set of symbols is physical downlink control channel as taught by Agiwal because the discontinuous operation in a beam formed wireless environment is improved (Agiwal, ¶2).
	Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 3.
	Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 4.
	Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
	Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 4.
	Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 3 and Claim 4.

Allowable Subject Matter
Claims 8, 16, 24, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.